Citation Nr: 1708301	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-47 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and pulmonary nodules.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1966 to November 1969 and from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge during a May 2011 Travel Board hearing.  A transcript of the hearing is of record. 

The Board remanded this matter for additional development in December 2011, October 2014, and May 2016.  The requested development has been completed and complies with the directives of the Board remand and the matter is now ready for appellate review.


FINDING OF FACT

Any current respiratory disorder, to include COPD, and/or pulmonary nodules, is not of service origin.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include COPD and pulmonary nodules, including malignant nodules, have not been met.  38 U.S.C.A. §§ 1101, 1110 ,5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As to the issue of service connection for a respiratory disorder, to include COPD, the RO, in a February 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The February 2008 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, private, and Social Security, have been obtained and associated with the record.  The Board does note, that as part of the November 2014 remand, an attempt was to be made to obtain treatment records from Hillsborough County Dental Research Clinic.  In conjunction with the remand, a letter was sent to the Veteran in November 2014 requesting that he provide written authorization to obtain these records.  The Veteran did not provide the requested authorization.  As such, the duties to attempt to obtain these records have been satisfied. 

The Board further notes that pursuant to the November 2014 Board remand, an attempt was to be made to verify the Veteran's claimed Agent Orange exposure while stationed near the Korean Demilitarized Zone.  If exposure to Agent Orange could not be verified, a memorandum of unavailability was to be prepared and associated with the record.  In December 2015, the requested memorandum was prepared and associated with the record.  

As it relates to the claim for a respiratory disorder, to include COPD, the Veteran was afforded several VA examinations throughout the course of the appeal.  Moreover, in accordance with the most recent Board remand, an addendum opinion was obtained in June 2016.  The provided opinion complies with the directives of the Board remand.  The Board finds that the VA examinations and opinions of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria along with providing the necessary opinions. 

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by appearing at a hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors are considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for pulmonary nodules.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ (i.e. demilitarized zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).

VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As to the Veteran's claim that he was exposed to Agent Orange while serving in Korea, pursuant to the October 2014 Board remand, an attempt was made to verify exposure.  In a November 2015 memorandum, the JSRRC Coordinator set forth the following: The Coordinator noted that the Veteran indicated that while serving in the US Army as 26V20 Sr Strab M/W Repr with Co A USASTRATCOM LL Bn North USARPAC Korea from October 25, 1971 through November 6, 1972, his unit was assigned to the DMZ, exposing him to tactical herbicide, to include Agent Orange.  It was noted that the Veteran's service records supported that he served with the Co A USASTRATCOM LL Bn North, and he worked as a 26L20 MWave Radio Operator.

The Coordinator indicated that the following response was received from JSRRC on October 8, 2015: "We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate 1972 unit records submitted by Company A USASTRATCOM LL BN NORTH, KOREA. ...". Unfortunately, the OR-LL does not document any specific duties performed by the unit along the Demilitarized Zone.  Also, the history does not document the use, storage, spraying, or transporting of Agent Orange or other tactical herbicides".

The Coordinator found that based upon the response from JSRRC and MR 21-1IV.ii.1.H.4.a, the Veteran was not known to have operated in the Korean Demilitarized Zone (DMZ).  There was no verified exposure to the Veteran at this point and no further action could be taken to attempt to verify exposure.  Therefore, exposure to herbicides had not been verified.

Service treatment records (STRs) reveal that the Veteran was diagnosed with an upper respiratory infection or complained of sore throat and a cough on several occasions, including in September 1968, March 1969, July 1969, August 1969, September 1969, December 1971, and February 1972.

During his May 2011 hearing, the Veteran testified that he had breathing problems in service because he was around a lot of smoke, dust, and smog in Korea and that he slept outside in the cold while in Germany. 

In October 2012, the Veteran was afforded a VA examination in conjunction with his claim.  At that time, the Veteran gave a history of dyspnea for 5 years, but a chronic cough for approximately 20 years.  There were no lung symptoms prior to that time.  The examiner noted a history of abnormal chest x-ray since 1996 and smoking since he was in the service.  The examiner observed that the Veteran claimed a diagnosis of COPD and felt as if the service was the result of this condition.  He claimed he would often sleep outside in the cold in Germany during his military service.  The Veteran also gave a history of chronic treatment for his lung condition since his military discharge in 1974, but did not have any records in the file to support this treatment.  He did not remember the specific problems.  He was unclear if this was acute and what exact treatment was given.  The examiner stated that it was significant to note that his problem list did state COPD as a diagnosis; however, he had had no pulmonary tests that confirmed this diagnosis.  He also has an asymptomatic solitary pulmonary nodule that had been stable on serial CT scans.  This was first seen on CT scan of the chest from 1996.  He was started on treatment with inhalers and it was unclear what date this started.  The Veteran was noted to have a smoking history of approximately 45 years at l pack per day.  He complained of a chronic daily nonproductive cough. 

The examiner rendered a diagnosis of asymptomatic solitary pulmonary nodule.  The examiner noted that the Veteran failed to report for PFT tests on two separate occasions and that this was the only way that COPD could be confirmed.  As such, a diagnosis of COPD could not be rendered.  

In October 2014, the Board requested that the Veteran be scheduled for a respiratory examination to determine the nature and etiology of any respiratory disability present since the Veteran's January 2008 claim.  The Board requested that the examiner provide an opinion as to whether it was very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the any respiratory disability present since the Veteran's January 2008 claim was etiologically related to an in-service injury, event, or disease, including exposure to smog and pollution in Korea and sleeping outside in the cold in Germany.  The examiner was to consider the Veteran's lay statements regarding the onset and duration of his symptoms, the October 2012 VA Respiratory Examination, and STRs wherein the Veteran was diagnosed with an upper respiratory infection or complained of sore throat and a cough, including September 1968, March 1969, July 1969, August 1969, September 1969, December 1971, and February 1972. 

In conjunction with the remand, the Veteran was afforded a VA examination in November 2015.  At that time, the examiner rendered a diagnosis of benign pulmonary nodules with a date of onset in 1996.  The examiner indicated that the Veteran used inhalational bronchodilator therapy on a daily basis.  The examiner observed that a February 2015 chest x-ray had revealed left lower lobe infiltrate or atelectasis and that a September 2015 CT scan had revealed multiple pulmonary nodules.

The examiner, in a November 2015 addendum report, indicated that the Veteran was unable to produce acceptable or reproducible spirometry data on testing, noting that the Veteran had indicated that "That is the best I can do, I'm not a machine".  The examiner opined that the Veteran did not have a diagnosis of a COPD that was at least as likely as not incurred in or caused by active duty service.  She noted that a review of the Veteran's STRs and medical records had no medical evidence to support a diagnosis of COPD.  She observed that COPD was diagnosed on Spirometry and the Veteran was unable to produce any acceptable or reproducible spirometry data due to inability to follow instructions.

In its May 2016 remand, the Board noted that a review of the Veteran's VA treatment records contained numerous diagnoses of COPD both in the "Active Problems" section of VA treatment records as well as in the body of various VA treatment records.  Moreover, as reported in numerous VA treatment records, the Veteran was using Albuterol, medication used in the treatment for COPD.  Furthermore, VA PFT studies performed in December 2002 and May 2003 reported findings which were indicative of mild restrictive ventilatory defect. 

The Board observed that although the VA examiner had indicated that a diagnosis of COPD could not be confirmed due to lack of confirmation through spirometry testing; based upon the VA treatment records, the Veteran appeared to have some type of respiratory disability for which he was being treated with the use of a bronchodilator on a daily basis.  Moreover, the Board noted that the Veteran had been found to have pulmonary lesions on numerous occasions.  The Board observed that there has been no opinion rendered as to the nature and etiology of these pulmonary nodules and their relation, if any, to the Veteran's period of service.  

The Board requested that the record be returned to the  examiner who performed the November 2015 VA examination and that following a complete review of the record, the examiner was to identify all current respiratory disabilities.  In this regard, the examiner was to address the notations and diagnoses of COPD throughout the Veteran's VA treatment records and also the use of bronchodilator therapy on a daily basis.  If a diagnosis of COPD could not be rendered based upon the lack of confirmed findings on PFT testing, the examiner was requested to report any other ventilatory deficit diagnoses/symptoms that were present.  The examiner was also requested to address the nature and etiology of any current pulmonary nodules which were present.  The examiner was then requested to indicate whether it was very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any respiratory disability present was etiologically related to an in-service injury, event, or disease or was otherwise related to service.  As to the current pulmonary nodules, was it very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any currently found pulmonary nodules were etiologically related to an in-service injury, event, or disease, or were otherwise related to service. 

In June 2016, the requested addendum opinion was obtained.  The examiner indicated that the entire record had been reviewed, including the notations and diagnoses of COPD throughout the Veteran's VA treatment records and also the use of bronchodilator therapy on a daily basis.  The examiner opined that it was unlikely that any respiratory disability present was etiologically related to an inservice injury, event, or disease or was otherwise related to service.  The examiner noted that there were no service treatment record reports of conditions likely to lead to COPD.  Incidental reports of sore throat or URI were not likely to lead to COPD.  The much more likely etiology was smoking.  The examiner further opined that it was unlikely that any currently found pulmonary nodules were etiologically related to an inservice injury, event, or disease, or were otherwise related to service.  The examiner stated that there was no indication in medical literature that the condition of adenoid cystic carcinoma had any causative relationship to any incidents in service.  

As noted above, the Veteran's service treatment records reveals evidence of respiratory infections and sore throats, which appear to have resolved while in service, as evidenced by normal findings for the lungs and chest on his June 1974 service separation examination and the Veteran checking the "no" boxes when asked if he or had ever had chronic or frequent colds; shortness of breath; pain or pressure in his chest; or a chronic cough.  There were no notations or findings of cancer during service and the Veteran checked the no box when asked if he had or had ever had tumor, growth, cyst, or cancer.

There were also no notations of respiratory problems reported at the time of February 1975 or November 1976 VA general medical examinations.  There were no reports or notations of respiratory disorders until many years following service.  The Veteran was first diagnosed with pulmonary nodule in 1996 and cancer was not diagnosed until 2015.  

As to the Veteran's reports that he has had respiratory problems, to include COPD, since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having breathing problems on his June 1974 service separation report of medical history.  Moreover, on his initial application for compensation, received in August 1974, the Veteran did not report having breathing/respiratory problems.  This suggests to the Board that there was no breathing/respiratory symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for respiratory/breathing problems at the time of the August 1974 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from breathing/respiratory problems since service, or the lack of breathing/respiratory problems at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed respiratory/breathing residuals are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of breathing/respiratory symptoms in service and since service are not credible.

As to the Veteran's beliefs that any current respiratory disorders, including COPD, and any pulmonary nodules, benign or malignant, are related to his period of service, the question of causation of such disorders extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of any current respiratory disorders and/or pulmonary nodules.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current respiratory disorders/pulmonary nodules to his period of service.  He has not provided either medical evidence or an opinion to support this proposition. 

The Board finds the June 2016 VA opinion constitutes the most probative (persuasive) evidence on the question of whether the Veteran's claimed respiratory disorders/pulmonary nodules were incurred as a result of in-service events or are otherwise related to service, as it is based upon a complete review of the Veteran's claims file and supported by rationale.  The examiner considered the relevant history as contained in medical records and discussed the Veteran's symptoms in the context of that history.  The examiner also considered the Veteran's beliefs.  The examiner had sufficient facts and data before her and was able to address fully the salient question as to the origin of the Veteran's current respiratory disorders/pulmonary nodules and their relationship to military service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a respiratory disorder, including COPD, and pulmonary nodules, benign or malignant.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Service connection for a respiratory disorder, to include COPD and pulmonary nodules, is denied.  




____________________________________________
K.Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


